UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-54166 MONAR INTERNATIONAL INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1103 United Success Commercial Centre 508 Jaffee Road Causeway Bay Hong Kong, China (Address of principal executive offices, including zip code) 852-9738-1945 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:57,600,000 as of December 13, 2011. Monar International Inc. Form 10-Q for the Quarter Ended October 31, 2011 INDEX TO FINANCIAL STATEMENTS Page No. Part I. - Financial Information Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of October 31, 2011 (Unaudited) and July 31, 2011. 3 Consolidated Statements of Expenses for the Three Months ended October 31, 2011 and 2010 and for the period from July 6, 2009 (Inception) to October 31, 2011 (Unaudited). 4 Consolidated Statements of Cash Flows for the Three Months ended October 31, 2011 and 2010 and for the period from July 6, 2009 (Inception) to October 31, 2011 (Unaudited). 5 Notes toConsolidated FinancialStatements (Unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 11 Item 4. Controls and Procedures. 11 Part II. - Other Information Item 1A. Risk Factors. 11 Item 2. Changes in Securities and Use of Proceeds. 12 Item 6. Exhibits. 12 Signatures 14 Exhibit Index 15 -2- PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Monar International Inc. (A Development Stage Company) Consolidated Balance Sheets October 31, 2011 July 31, 2011 (Unaudited) Current assets Cash $ $ 72 Prepaid expenses Total current assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Advances from related party Accrued salary - related party - Total current liabilities Total liabilities $ $ Stockholders' Deficit Preferred stock, $0.00001 par value, 100,000,000 shares authorized, 0 issued and outstanding $ - $ - Common stock, $0.00001 par value, 250,000,000 shares authorized, 57,600,000issued and outstanding as of October 31, 2011 and July 31, 2011 Additional paid-in capital Cumulative translation adjustment Deficit accumulated during development stage Total stockholders' deficit Total liabilities & stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements -3- Monar International Inc. (A Development Stage Company) Consolidated Statements of Expenses (Unaudited) Three Months Ended Three Months Ended From July 6, 2009 (Inception) to October 31, 2011 October 31, 2010 October 31, 2011 Revenue $ - $ - $ - Expenses Professional fees Officers' salary - Filing fees Travel expense - - Rent expense Advertising and promotion - - Bank service charges - Total expenses Net Loss $ $ $ Basic and diluted net loss per share $ $ Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements -4- Monar International Inc (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Three Months Ended October 31, 2011 Three Months Ended October 31, 2010 July 6, 2009 (Inception) to October 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: - - - Changes in operating assets and liabilities: Prepaid expenses and deposits Accounts payable Accrued salary - related party - Net cash used in operating activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock to founder - - 50 Proceeds from advances fromrelated party - Repayments of advances to related party - Proceeds from stock subscription - - Net cash provided by (used in)financing activities Effect of exchange rate on cash 4 71 Net increase (decrease) in cash Cash at beginning of period 72 - Cash at end of period $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash Paid for interest $ - $ - $ - Cash Paid for income taxes $ - $ - $ - The accompanying notes are an integral part of these unaudited interim consolidated financial statements -5- Monar International Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND BUSINESS OPERATIONS Monar International Inc. (the “Company”) was incorporated in Nevada on July 6, 2009.On December 15, 2010, the Company incorporated a wholly owned subsidiary, Monar Hong Kong Limited (Monar HK), in Hong Kong. On September 2, 2011, the Company incorporated Syntas Inc., a wholly owned subsidiary, in Nevada, United States.Monar HK had minimal activities since incorporation through October 31, 2011; results of its operations are included in these consolidated financial statements.As of October 31, 2011, Syntas Inc did not have any assets or any activity since their inception through October 31, 2011. The Company has limited operations and in accordance with FASB ASC 915-15, is considered a development stage company. The company has had no revenues from operations from its inception to date. Initial operations have included organization, capital formation, target market identification, and marketing plans. The Company has a website (www.monarinc.com) that will offer to the public a tasteful traditional style Chinese furniture adapted to modern needs for Asian ethnic and high end markets in North America. As of October 31, 2011, the website is still under development. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s most recent Annual Financial Statements filed with the SEC on Form 10-K filed with SEC on October 31, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented, have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period, as reported in the Form 10-K, have been omitted. The Company’s consolidated financial statements include all accounts of Monar International Inc. and its two wholly owned subsidiaries: Monar HK and Syntas. All significant inter-company balances and transactions have been eliminated in consolidation. -6- Monar International Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) NOTE 3 – GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business. If the Company fails to generate positive cash flow or obtain additional financing, when required, it may have to modify, delay, or abandon some or all of its business and expansion plans. At October 31, 2011, the Company had cash and cash equivalents of $708 and negative working capital of $73,335. As of July 31, 2010, the Company had cash and cash equivalents of $72 and a negative working capital of $41,396.The ability of the Company to emerge from the development stage is dependent upon the Company's successful efforts to raise sufficient capital and then attaining profitable operations. The Company intends to fund operations through sales and equity financing arrangements. For the three months ended October 31, 2011 and 2010, the Company had net operating losses of $31,943 and $13,235. From inception through October 31, 2011 the Company incurred a cumulative net operating loss off $149,336. The Company believes that its existing capital resources may not be adequate to enable it to execute its business plan, and that it will require additional cash resources during 2011-2012based on its current operatingplan and conditions. These conditions raise substantial doubt as to the Company's ability to continue as a going concern. The accompanying statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS To support its operations, the Company receives advances from Robert Clarke, President and sole Director, and 7bridge Capital Partners Limited, which is controlled by Mr. Clarke. These advances are non - interest bearing, unsecured and due on demand. During the three months ended October 31, 2011, the Company received $18,314 in cash advances for operating expenses from 7bridge. As of October 31, 2011 and July 31, 2011, $47,253 and $28,939, respectively, were due to 7bridge and Robert Clarke for cash advances. During the three months ended October 31, 2011, the Company accrued salaries of $7,500 to the Company’s Principal Accounting and Financial Officer and Treasurer. The whole amount was outstanding as of October 31, 2011. -7- ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this quarterly report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Results of operations From Inception on July 6, 2009 to October 31, 2011 We had a loss from operations for the three months ended October 31, 2011 of $31,943 in comparison to $13,235 loss for the three months ended October 31, 2010. The increase operating loss of $18,708 is primarily due to higher professional fees, $23,014 incurred during the three months ended October 31, 2011 against $11,648 during the respective period of 2010. During the three months ended October 31, 2011 we also incurred $7,500 in officer’s salary, the expense which we didn’t have during the three months ended October 31, 2010. We are in the start-up phase of our proposed business operations. As of October 31, 2011 we have cash on hand of $708.00. To fund ongoing activities and business development we expect to receive additional advances from 7bridge Capital, a company controlled by our President.We expect to be able to receive sufficient funds from 7bridge to enable us to complete our web site and start-up our business, as well as to cover professional fees.These advances will continue to be without interest or specific terms of payment.Beyond the start-up phase we do not expect to be able to receive advances from 7bridhe indefinitely and if we are unable to generate sufficient revenue from sales or are unable to locate other sources of funds we will not continue and will cease operations. From inception on July 6, 2009 to October 31, 2011, we incorporated the company, hired the attorney, hired an auditor and our registration statement was declared effective by the SEC. We incorporated a wholly owned subsidiary, Monar Hong Kong Limited on December 15, 2010. We have prepared an internal business plan. We have reserved the domain name“www.monarinc.com” and commenced construction of our web site. On September 2, 2011, the Company incorporated Syntas Inc, a wholly owned subsidiary, in Nevada, United States. We have had loss from operations from inception on July 6, 2009 to October 31, 2011 of $149,336, mostly related to our professional fees of $126,376. The professional fees included legal fees of $57,343, audit and accounting fees of $41,650 and consulting and other professional fees of $27,383. Since inception to date, we also incurred officer’s salary of $7,500, filing fees of $7,151, travel expenses of $4,629, and other expenses of $3,680. Since inception, we sold 5,000,000 shares of common stock to our sole officer and director for $50 and have collected gross proceeds under our public offering of $76,000 to January 31, 2011. Shares totaling 760,000 shares of common stock were issued to the subscribers to our public offering on August 17, 2010. -8- On July 8, 2010, the completion of our public offering provided us with sufficient capital to begin our operations. We are currently implementing our business plan to begin operations and are following our plan to spend the funds as described in the Use of Proceeds section of our prospectus, which was filed with the SEC on December 3, 2009. On January 12, 2011, we declared a stock dividend of 9 new shares for each 1 share held (10:1) with a record date of January 24, 2011. These additional shares were issued immediately after the record date. On January 24, 2011 our Board of Directors approved an increase in authorized capital from 100,000,000 common shares to 250,000,000 common shares. This increase was approved by written consent of our majority shareholder, Robert Clarke, our President, who holds approximately 86.81% of our common stock. All shareholders at the record date of February 1, 2011 were notified by mail of the increase in authorized capital when it became effective. On January 28, 2011 we entered into an agreement with Adegu Canada Inc. (“Adegu”) located in Toronto, Ontario, Canada, wherein we retained Adegu to provide general management services and access to certain technical understandings and expertise for the development of our business operations.The term of the agreement was three months at a fee of CDN$7,000.00 per month. On April 28, 2011, Charlie Rodriguez was appointed treasurer, principal financial officer and principal accounting officer.Mr. Rodriguez replaces Robert Clarke in those positions. Mr. Clarke continues as president, principal executive officer, secretary, and the sole member of the board of directors.Mr. Rodriquez was selected for the foregoing positions as a result of his past experiences with public companies.On November 14, 2011 Mr. Rodriguez resigned as Chief Financial Officer.Mr. Rodriguez has not expressed any disagreements with us over any financial or accounting matter. During his period with us we orally agreed with Mr. Rodriguez to pay him a monthly fee of $2,500 as his compensation.In total $8,750 is owed to Mr. Rodriguez for three and a half months compensation up to the date of his resignation on Nov. 14, 2011. As of October 31, 2011, three months compensation totaling $7,500 was recorded as accrued salary. We expect to have sufficient funds to pay the compensation owed to Mr. Rodriguez over the next 3 to 4 months." On May 5, 2011, we entered into a non-binding memorandum of understanding (MOU) with a group of shareholders of Integrated Clinical Care Corporation, a Nevada corporation (“ICC”) to acquire up to 100% of the outstanding shares of common stock of ICC in exchange for 50,000,000 restricted shares of our common stock.ICC offers to medical practices usable work flow solutions that include advanced support systems at the point-of-care in the field medical/clinical services with special emphasis on the rapidly evolving practice of oncology.On July 5, 2011 we replaced the MOU with a binding share exchange agreement with an anticipated closing date of July 31, 2011.It subsequently proved impossible to close the contemplated transaction by July 31, 2011, nor for an extended period thereafter, and as a result, we gave formal notice to ICC on Oct. 17, 2011 that the proposed share exchange was canceled. We are negotiating for expanded premises to establish our office and acquire the equipment for our operations. Earlier we had expected to have expanded office premises in place by November 1, 2010, but we have delayed this as we did not have an immediate need.We finalized new office arrangements in April 2011 and have been operating our Hong Kong office from a location in the Causeway Bay district as of August 2011. We have allocated $10,000 for the initial setup of the office and do not expect to -9- exceed that amount. As costs are incurred for office set-up we expect to be able to cover these via advances from 7bridge Capital.We do not intend to hire employees for the foreseeable future. Our sole officer and director will handle our administrative duties and he will also contract for such other personnel as we may require on a short term basis. To date we have spent nominal time designing the website, but we are now developing a re-designed web site for which we are testing its basic functionality. We now believe we will have about a 30% overrun on our original budget of $10,000 for the website which will include graphics and links from our site. We intend to locate smaller, new manufacturers to offer their products on a more exclusive basis and are currently evaluating several Chinese manufacturers. To facilitate our operations in Hong Kong we incorporated a company in Hong Kong under the name Monar Hong Kong Limited and this company will be the focus for our day to day operations in Hong Kong and China. Plan of Operation We completedour public offering on July 8, 2010 and our specific goal is to profitably sell products on our Internet website to the public. We intend to accomplish the foregoing by the following steps. 1. Marketing and advertising will be focused on promoting our website and products. The advertising campaign may also include the design and printing of various sales materials. Once our website is fully operational we intend to market our products and website through traditional sources. Advertising and promotion will be an ongoing effort but the initial cost of developing the campaign is estimated to cost between $15,000 to $35,000. 2. Once the website is fully functional and we have located and negotiated agreements with a suitable number of suppliers to offer their products for sale, we intend to hire 1 or 2 part-time salesperson(s) to fill Internet orders from customers. 3. We anticipate that we will generate revenues as soon as we are able to offer products for sale on our website. This will happen once we negotiated agreements with one or two suppliers of products and we are currently identifying Chinese suppliers the products we wish to offer. 4. We will not be conducting any research. We are not going to buy or sell any plant orsignificant equipment during the next twelve months. 5. If we cannot generate sufficient revenues to continue operations, we will suspend or cease operations. If we cease operations, we do not know what we will do and we do not have any plans to do anything. Limited operating history and need for additional capital There is no historical financial information about us upon which to base an evaluation of our performance. We are in a start-up stage operations and have not generated any revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. -10- To become profitable and competitive, we have to locate and negotiate agreements with manufacturers to offer their products for sale to us at pricing that will enable us to establish and sell the products to our clientele at a profit and although we are in the process of locating suitable manufacturers there is no assurance that we will be successful in doing so. We will also need to seek additional equity financing to provide capital if we are to grow rapidly. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Liquidity and capital resources As of the date of this report, we have yet to generate any revenues from our business operations. We issued 5,000,000 shares of common stock pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933. This was accounted for as a sale of common stock. We completed our public offering on July 8, 2010 and sold 760,000 shares of common stock at an offering price of $0.10 per share to 48 individuals and raised $76,000. As of October 31, 2011, our total assets were $961, comprised of cash and prepaid expenses, and our total liabilities were $74,296, out of which $47,255 was due to 7bridge Capital Partners Limited for payments made for our operating expenses. As of October 31, 2011, our assets were $280 and liabilities $28,941. Increase in liabilities of $ 45,355 is primarily due to advances from 7bridge Capital Partners Limited which haven’t been repaid. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4.CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are effective. There were no changes in our internal control over financial reporting during the quarter ended October 31, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. - OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. -11- ITEM 2.CHANGES IN SECURITIES AND USE OF PROCEEDS. On November 30, 2009, our Form S-1 registration statement (SEC file no. 333-161566) was declared effective by the SEC. Pursuant to the Form S-1, we offered 750,000 shares minimum, 1,500,000 shares maximum at an offering price of $0.10 per share in a direct public offering, without any involvement of underwriters or broker-dealers. On July 8, 2010, we completed our public offering and sold 760,000 shares of common stock at an offering price of $0.10 per share and raised $76,000. Since then, we have paid the following amounts from the proceeds of our public offering: Website development $ Database $ Marketing and advertising $ Establishing an office $ Salaries $ 0 Working capital $ TOTAL $ We realized net proceeds of $45,000 after offering costs and we have spent $25,000 of this amount as identified above.We have We expect to pay the remaining costs identified in our S-1 Use of Proceeds in the next 3 to 6 months with funds advanced as necessary from 7bridge Capital. ITEM 6.EXHIBITS. Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Articles of Incorporation. S-1 8/26/09 Bylaws. S-1 8/26/09 Amended Articles of Incorporation. 10-Q 3/16/11 Specimen Stock Certificate. S-1 8/26/09 Memorandum of Lease. S-1/A-1 10/08/09 Code of Ethics. 10-K 10/27/10 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. 10-K 10/27/10 -12- Disclosure Committee Charter. 10-K 10/27/10 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -13- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 14th day of December, 2011. MONAR INTERNATIONAL INC. (the “Registrant”) BY: ROBERT G. CLARKE Robert G. Clarke President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary, Treasurer and sole member of the Board of Directors -14- EXHIBIT INDEX Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Articles of Incorporation. S-1 8/26/09 Bylaws. S-1 8/26/09 Amended Articles of Incorporation. 10-Q 3/16/11 Specimen Stock Certificate. S-1 8/26/09 Memorandum of Lease. S-1/A-1 10/08/09 Code of Ethics. 10-K 10/27/10 List of Subsidiaries. 10-K 10/31/11 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. 10-K 10/27/10 Disclosure Committee Charter. 10-K 10/27/10 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -15-
